Opinion filed January 16, 2020




                                       In The


        Eleventh Court of Appeals
                                 _________________

                  Nos. 11-19-00233-CR & 11-19-00234-CR
                                 _________________

                   VICTORIA HARTSFIELD, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                   On Appeal from the 358th District Court
                            Ector County, Texas
            Trial Court Cause Nos. C-17-0509-CR & D-17-1977-CR


                      MEMORANDUM OPINION
      Appellant, Victoria Hartsfield, originally pleaded guilty to the state jail felony
offenses of possession of a controlled substance and forgery. Pursuant to the terms
of the plea agreements, the trial court deferred a finding of guilt in each case, placed
Appellant on community supervision for three years, and assessed a fine of $1,000
and $2,000, respectively. The State filed a motion to adjudicate Appellant’s guilt in
each cause. At a hearing on the State’s motions, Appellant pleaded true to all of the
State’s allegations. The trial court found all of the allegations to be true; revoked
Appellant’s community supervision; adjudicated Appellant guilty of the charged
offenses; assessed her punishment at confinement for two years in a state jail facility
in each cause, to run concurrently, and a fine of $1,000 and $2,000, respectively; and
imposed previously entered fees and costs. We affirm.
      Appellant’s court-appointed counsel has filed a motion to withdraw in each
cause. Each motion is supported by a brief in which counsel professionally and
conscientiously examines the record and applicable law and states that he has
concluded that the appeal is frivolous. In each cause, counsel has provided Appellant
with a copy of the brief, a copy of the motion to withdraw, an explanatory letter, and
a copy of the clerk’s record and the reporter’s record. Counsel advised Appellant of
her right to review the records and file a response to counsel’s briefs. Counsel also
advised Appellant of her right to file a pro se petition for discretionary review in
order to seek review by the Texas Court of Criminal Appeals.             See TEX. R.
APP. P. 68.   Court-appointed counsel has complied with the requirements of
Anders v. California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex.
Crim. App. 2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); and
Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991).
      Appellant has filed pro se responses to counsel’s Anders briefs. Appellant
requests that a new attorney be appointed to represent her and that she be permitted
to finish out her community supervision. In addressing an Anders brief and a pro se
response, a court of appeals may only determine (1) that the appeal is wholly
frivolous and issue an opinion explaining that it has reviewed the record and finds
no reversible error or (2) that arguable grounds for appeal exist and remand the cause
to the trial court so that new counsel may be appointed to brief the issues. Schulman,
252 S.W.3d at 409; Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App.
2005).


                                          2
        Following the procedures outlined in Anders and Schulman, we have
independently reviewed the records, and we agree that the appeals are without merit.
We note that proof of one violation of the terms and conditions of community
supervision is sufficient to support revocation. Smith v. State, 286 S.W.3d 333, 342
(Tex. Crim. App. 2009). In this regard, a plea of true standing alone is sufficient to
support a trial court’s decision to revoke community supervision and proceed with
an adjudication of guilt. See Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim. App.
[Panel Op.] 1979). Furthermore, absent a void judgment, issues relating to an
original plea proceeding may not be raised in a subsequent appeal from the
revocation of community supervision and adjudication of guilt. Jordan v. State, 54
S.W.3d 783, 785–86 (Tex. Crim. App. 2001); Manuel v. State, 994 S.W.2d 658,
661–62 (Tex. Crim. App. 1999). Based upon our review of the records, we agree
with counsel that no arguable grounds for appeal exist.1
        The motions to withdraw are granted, and the judgments of the trial court are
affirmed.


                                                                   PER CURIAM
January 16, 2020
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.2

Willson, J., not participating.



        1
         We note that Appellant has a right to file a petition for discretionary review pursuant to TEX. R.
APP. P. 68.
        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      3